Corporations — Registered Agent — Requirements Every corporation, profit or non-profit, domestic and domesticated, and regardless under which section of Title 18 O.S. 1961 as amended, formation or qualification of the corporation was accomplished, is required to have and continuously maintain in this state a registered agent, on whom service of summons may be had.  The Attorney General has considered your recent request for an official opinion on the following question: "Is a non-profit corporation formed under Title 18 O.S. 541 [18-541] or 18 O.S. 851 [18-851] required to maintain in this state a registered agent as provided in Title 18 O.S. 1.17 [18-1.17]?" Title 18 O.S. 1.17a [18-1.17a] (1969), provides in part: "Every corporation shall have and continuously maintain in this state a registered agent, on whom service of summons may be,' had. . . ." (Emphasis added) Neither 18 O.S. 541 [18-541] (1961), nor 18 O.S. 851 [18-851] (1961), provides for an exception to the general language quoted above. Both sections are part of the Business Corporation Act of the State of Oklahoma.  The designation and maintenance of a registered agent of a corporation is to provide for the service of summons, notice, demand, or other process upon the corporation.  Accordingly, it is the opinion of the Attorney General that your question must be answered in the affirmative, in that every corporation created under 18 O.S. 541 [18-541] (1961), or 18 O.S. 851 [18-851] (1969), or formed or qualified under any other section of said Title, is required to maintain in this state a registered agent as provided in 18 O.S. 1.17 [18-1.17] (1969), and this requirement applies to both domestic and domesticated corporations. (Carl G. Engling)